                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19   Desc
                                                                                                Main Document    Page 1 of 12


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      David M. Goodrich, State Bar No. 208675
                                                                    2 dgoodrich@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    3 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile    714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee
                                                                      John P. Pringle
                                                                    7

                                                                    8                           UNITED STATES BANKRUPTCY COURT

                                                                    9                            CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                    RIVERSIDE DIVISION

                                                                   11 In re                                        Case No. 6:17-bk-20092-MH
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Mark Bastorous and Bernadette Shenouda, Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                Debtors.                      Adv. No.: 6:20-ap

                                                                   14
                                                                      John P. Pringle, solely in his capacity as   COMPLAINT:
                              Tel 714-966-1000




                                                                   15 Chapter 7 Trustee of the Estate of Mark
                                                                      Bastorous and Bernadette Shenouda,           (1) TO AVOID AND RECOVER
                                                                   16                                              TRANSFERS PURSUANT TO 11 U.S.C.
                                                                                   Plaintiff,                      §§548(a)(1)(A) and 550, and CAL. CIV.
                                                                   17                                              CODE § 3439.04(a)(1);
                                                                            v.
                                                                   18                                              (2) TO AVOID AND RECOVER
                                                                      Emad Khalifa Botors,                         TRANSFERS PURSUANT TO 11 U.S.C.
                                                                   19                                              §§ 548(a)(1)(B) and 550, and CAL. CIV.
                                                                                   Defendant.                      CODE §§ 3439.04(a)(2) and 3439.05(a);
                                                                   20
                                                                                                                   (3) TO PRESERVE TRANSFERS FOR THE
                                                                   21                                              BENEFIT OF THE ESTATE PURSUANT
                                                                                                                   TO 11 U.S.C. § 551
                                                                   22

                                                                   23
                                                                                                                   DATE: To be set
                                                                   24                                              TIME: To be set
                                                                                                                   CTRM: 303
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1272832.1                                                                 COMPLAINT
                                                                   Case 6:20-ap-01126-MH         Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19           Desc
                                                                                                 Main Document    Page 2 of 12


                                                                    1           TO DEFENDANT AND THE DEFENDANT’S ATTORNEY OF RECORD, IF ANY:
                                                                    2           John P. Pringle, the duly appointed, qualified and acting chapter 7 trustee (the

                                                                    3 "Trustee" or "Plaintiff") of the substantively consolidated bankruptcy estates of Mark

                                                                    4 Bastorous (“Bastorous”) and Bernadette Shenouda (“Shenouda”), AMI International

                                                                    5 Development, Inc., Citi Investments Groups, LLC, Eagle Plaza Hesperia, LLC, MB Capital

                                                                    6 Group LLC, MRM Investment Group, Inc., Professional Investments Capital Group, LLC,

                                                                    7 SoCal SNS LLC, 3 Alexa, LLC, 3 B International Development & Construction, Inc., 5200

                                                                    8 Rivergrade, Inc., Adelanto SNS, Inc., American Eagle Professional Investments, LLC,

                                                                    9 Better Life Escrow, Inc., Beverly Hills Funding Group, LLC, Burgerim Florida, LLC,

                                                                   10 Escondido SNS, LLC, Indura Properties, Inc., John 20/20 Capital Group LLC, MB Funding

                                                                   11 Group, Inc., Professional Investment, Inc., Professionals Investment Group, LLC, South
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Gate PS, LLC, South Gate SNS, LLC, St. Mary High Desert, LLC, St. Mary High Desert,
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Inc., St. Mary Irwindale, LLC, St. Mary Medical Center, Inc., St. Mary Medical Center LLC,

                                                                   14 St. Mary Properties, Inc., St. Mary Shell, LLC, Trinidad Capital Group, LLC, Trinity
                              Tel 714-966-1000




                                                                   15 Business Enterprise, LLC, Ultimate Horizon Investments, LLC, USA Investments Group,

                                                                   16 LLC, Wonder Maker, LLC, Moto USA, LLC, MB Investments Group, Inc., RE/Max

                                                                   17 Professionals Realty – Bernadette Bastorous (“Related Entities”) (Bastorous, Shenouda,

                                                                   18 and the Related Entities are collectively referred to herein as the “Debtors”), hereby files

                                                                   19 this complaint: (1) To Avoid and Recover Fraudulent Transfers Pursuant to 11 U.S.C. §§

                                                                   20 548(a)(1)(A), 550, and California Civil Code §§3439.04(a)(1); (2) To Avoid and Recover

                                                                   21 Fraudulent Transfers Pursuant to 11 U.S.C. §§ 548(a)(1)(B), 550, and California Civil

                                                                   22 Code §§3439.04(a)(2) and 3439.05; (3) To Preserve Transfers for the Benefit of the

                                                                   23 Estate Pursuant to 11 U.S.C. § 551 ("Complaint") against Emad Khalifa Botors (the

                                                                   24 "Defendant"), and alleges that:

                                                                   25                              REQUIRED PLEADING DISCLOSURE
                                                                   26           1.    In accordance with the requirements of Local Bankruptcy Rule 7008-1, the

                                                                   27 Plaintiff hereby alleges that the claims for relief set forth in the Complaint constitute a core

                                                                   28 proceeding under 28 U.S.C. § 157(b), in that the claims for relief relate directly to property
                                                                        1272832.1                                     2                                    COMPLAINT
                                                                   Case 6:20-ap-01126-MH       Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19            Desc
                                                                                               Main Document    Page 3 of 12


                                                                    1 which may be property of one or more Debtors and, therefore, property of the

                                                                    2 substantively consolidated bankruptcy estates. Regardless of whether the claims for relief

                                                                    3 are core or non-core, Plaintiff hereby consents to the entry of final orders and judgment by

                                                                    4 the Bankruptcy Court, except as may be precluded by applicable law.

                                                                    5                   STATEMENT OF JURISDICTION AND PROCEEDINGS
                                                                    6           2.   Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a),

                                                                    7 in that this is a proceeding arising in and/or related to the substantively consolidated

                                                                    8 bankruptcy estates of the Debtors currently pending in the Riverside Division of the United

                                                                    9 States Bankruptcy Court for the Central District of California ("Bankruptcy Court")

                                                                   10 Pursuant to 28 U.S.C. § 1391(b)(2), venue is appropriate in this Central District of

                                                                   11 California as the acts and conduct complained of herein took place within this district.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Accordingly, this Court also has personal jurisdiction over the Defendant.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           3.   The Bankruptcy Court has jurisdiction over this proceeding pursuant to 28

                                                                   14 U.S.C. §§157(b)(1) and 1334(a) and General Order No. 242-A of the District Court for the
                              Tel 714-966-1000




                                                                   15 Central District of California, because this is a core proceeding under 28 U.S.C. §

                                                                   16 157(b)(1) and (2)(F) and (H).

                                                                   17           4.   On December 8, 2017 ("Petition Date"), Bastorous and Shenouda filed a

                                                                   18 voluntary petition under Chapter 7 of Title 11 of the United States Code commencing the

                                                                   19 related bankruptcy case (“Bankruptcy Case”) designated case number 6:17-bk-20092-

                                                                   20 MH.

                                                                   21           5.   On May 1, 2020, the Court entered an Order Granting Chapter 7 Trustee’s

                                                                   22 Motion for Order Authorizing Substantive Consolidation of the Debtors’ Estate with 37

                                                                   23 Related Businesses of the Debtors thereby substantively consolidating the assets, debts

                                                                   24 and obligations of the Related Entities into the Bankruptcy Case.

                                                                   25                                            PARTIES
                                                                   26           6.   Plaintiff is the chapter 7 trustee of the substantively consolidated bankruptcy

                                                                   27 estates, and brings this action for the benefit of the substantively consolidated bankruptcy

                                                                   28 estates and their creditors. To the extent that Plaintiff hereby asserts claims under 11
                                                                        1272832.1                                    3                                    COMPLAINT
                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19            Desc
                                                                                                Main Document    Page 4 of 12


                                                                    1 U.S.C. § 544(b), Plaintiff is informed and believes and, on that basis alleges thereon, that

                                                                    2 there exists in these cases one or more creditors holding unsecured claims allowable

                                                                    3 under 11 U.S.C. §502 or that are not allowable only under 11 U.S.C. § 502(e) who could

                                                                    4 have avoided the respective transfers or obligations under California or other applicable

                                                                    5 law before the Petition Date.

                                                                    6           7.    Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                    7 is an individual residing in Riverside County. At all relevant times, Defendant was an

                                                                    8 individual for whose benefit the recoverable transfers alleged.

                                                                    9                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
                                                                   10           8.    The Plaintiff was appointed after the Petition Date. As a result, the Plaintiff

                                                                   11 does not have personal knowledge of all of the facts alleged herein relating to events that
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 occurred before the Petition Date and, therefore, alleges such facts on information and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 belief.

                                                                   14           9.    The Plaintiff is informed and believes and based thereon alleges this
                              Tel 714-966-1000




                                                                   15 adversary proceeding arises from a Ponzi scheme perpetrated by the Debtors.

                                                                   16           10.   The Plaintiff is informed and believes and based thereon alleges that during

                                                                   17 the course of the scheme, Bastorous and Shenouda, on behalf of themselves and the

                                                                   18 Related Entities, induced friends, members of their church and acquaintances to invest in

                                                                   19 one or more of the Related Entities as part of a real estate “flipping” investment.

                                                                   20           11.   The Plaintiff is informed and believes and based thereon alleges that the

                                                                   21 Debtors represented that investments made by potential investors would relate to new or

                                                                   22 existing real estate projects with significant profits derived therefrom.

                                                                   23           12.   The Plaintiff is informed and believes and based thereon alleges that when

                                                                   24 the Debtors represented that investments made by potential investors would generate

                                                                   25 significant profits, the Debtors concealed material facts including, but not limited to the fact

                                                                   26 the Debtors intended to use investments to pay other investors a return of capital and a

                                                                   27 fictitious profit, and that other investments were already made with the Debtors that made

                                                                   28
                                                                        1272832.1                                     4                                    COMPLAINT
                                                                   Case 6:20-ap-01126-MH         Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19            Desc
                                                                                                 Main Document    Page 5 of 12


                                                                    1 it impossible for the Debtors to repay the full amount of all investments received by the

                                                                    2 Debtors as well as any promised profit.

                                                                    3           13.   The Plaintiff is informed and believes and based thereon alleges that the

                                                                    4 Debtors promised potential investors that they would receive a significant return on their

                                                                    5 investment notwithstanding the fact that the Debtors did not have the assets available,

                                                                    6 independent of investor capital, to make such returns.

                                                                    7           14.   The Plaintiff is informed and believes and based thereon alleges that when

                                                                    8 the Debtors informed an investor that a return of capital along with the corresponding

                                                                    9 profit was available for distribution to the investor, the Debtors would coerce the investor

                                                                   10 to forgo a return of their investment and any profit associated therewith, and reinvest their

                                                                   11 investment and fictitious profit, in order to avoid distribution funds that were not available
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 to the Debtors.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           15.   The Plaintiff is informed and believes and based thereon alleges that some,

                                                                   14 if not all, of the investments received by the Related Entities from investors were used to
                              Tel 714-966-1000




                                                                   15 (1) make distributions to – or payments on behalf of – other investors of the Related

                                                                   16 Entities or (2) pay the personal expenses of Bastorous and Shenouda, and/or provide

                                                                   17 funds for their personal affairs.

                                                                   18           16.   The Plaintiff is informed and believes and based thereon alleges that the

                                                                   19 Related Entities made thousands of transfers between the Related Entities, including

                                                                   20 funds invested with one or more of the Related Entities, and that the assets and liabilities

                                                                   21 are so entangled that a transfer of money by one of the Related Entities constituted a

                                                                   22 transfer of money to all of the Related Entities.

                                                                   23           17.   The Plaintiff is informed and believes and based thereon alleges that the

                                                                   24 transfers between the Related Entities were intended to, among other things, pay a return

                                                                   25 of capital and fictitious profits to or for the benefit of existing investors from the new

                                                                   26 investments received by new investors of one or more of the Related Entities.

                                                                   27           18.   The Plaintiff is informed and believes and based thereon alleges that most, if

                                                                   28 not all, of the payments tendered by the Related Entities to investors were generated from
                                                                        1272832.1                                      5                                    COMPLAINT
                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19            Desc
                                                                                                Main Document    Page 6 of 12


                                                                    1 new investments, including investment received by Related Entities, designed to appease

                                                                    2 the demands from existing investors for a return of their capital and payment of fictitious

                                                                    3 profits, and to induce additional potential investors to invest in one or more of the Related

                                                                    4 Entities’ projects.

                                                                    5           19.   The Plaintiff is informed and believes and based thereon alleges that

                                                                    6 because of the siphoning and diversion of new investments to fund the payment of pre-

                                                                    7 existing investor capital and fictitious profits, the Related Entities did not have the funds to

                                                                    8 pay investors on account of their new investments.

                                                                    9           20.   The Plaintiff is informed and believes and based thereon alleges that

                                                                   10 payments made to investors, including the Defendant, constitute an intentional

                                                                   11 misrepresentation of fact regarding the profitability of one or more of the Related Entities,
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 and were an integral and essential part of the fraud.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           21.   The Plaintiff is informed and believes and based thereon alleges that

                                                                   14 payments made to investors, including the Defendant, were necessary to validate the
                              Tel 714-966-1000




                                                                   15 “profitability” of the projects in order to avoid the detection of fraud, to maintain investors

                                                                   16 and to lure other investors into the Ponzi scheme.

                                                                   17           22.   The Plaintiff is informed and believes and based thereon alleges that the

                                                                   18 Debtors’ attempt to conceal the ongoing fraud by tendering fictitious profits, including the

                                                                   19 payment to the Defendant, was a continuous and intentional attempt to hinder, delay or

                                                                   20 defraud investors and potential investors of the Related Entities and but for the Debtors’

                                                                   21 concealment, the Debtors’ fraud would have been discovered before the Petition Date.

                                                                   22           23.   The Plaintiff is informed and believes and based thereon alleges that certain

                                                                   23 of the investors of the Related Entities, through happenstance, have received more

                                                                   24 favorable treatment than other of the investors of the Related Entities.

                                                                   25           24.   The Plaintiff is informed and believes and based thereon alleges that during

                                                                   26 the four-year period preceding the Petition Date, Professional Group LLC made transfers

                                                                   27 (collectively, the “Transfers”) to or for the benefit of Defendant in the amount of

                                                                   28 $170,450.25.
                                                                        1272832.1                                     6                                     COMPLAINT
                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19            Desc
                                                                                                Main Document    Page 7 of 12


                                                                    1                                   FIRST CLAIM FOR RELIEF
                                                                    2                         (To Avoid and Recover Transfer Pursuant to
                                                                                                11 U.S.C. §§ 544(b), 548(a)(1)(A), 550, and
                                                                    3                                Cal. Civ. Code §§ 3439.04(a)(1))
                                                                    4           25.   The Plaintiff incorporates each and every allegation contained in paragraphs

                                                                    5 1 through 24, inclusive, as though fully set forth herein.

                                                                    6           26.   The Plaintiff is informed and believes and thereon alleges that the Transfers

                                                                    7 were made within four-year preceding the Petition Date.

                                                                    8           27.   The Plaintiff brings this claim under 11 U.S.C. §544(b) to avoid the Transfers

                                                                    9 on behalf of all unsecured creditors of the Debtors and their substantively consolidated

                                                                   10 bankruptcy estates.

                                                                   11           28.   The Plaintiff is informed and believes and thereon alleges that unsecured
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 creditors of one or more Debtors existed at the time of the Transfers and that the Debtors’
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 obligations to those unsecured creditors remained unpaid as of the Petition Date.

                                                                   14           29.   The Plaintiff is informed and believes and thereon alleges that the Transfers
                              Tel 714-966-1000




                                                                   15 were made with the actual intent to hinder, delay or defraud individuals and entities to

                                                                   16 which the Debtors were or became indebted, on or after the date the Transfers were

                                                                   17 made.

                                                                   18           30.   The Plaintiff is informed and believes and thereon alleges that the Defendant

                                                                   19 did not take the Transfers in good faith and/or did not give the Debtors reasonably

                                                                   20 equivalent value in exchange for the Transfers.

                                                                   21           31.   By reason of the foregoing, the Transfers are avoidable, Plaintiff is entitled to

                                                                   22 set aside the Transfers pursuant to 11 U.S.C. §§ 544(b), 548(a)(1)(A), and California Civil

                                                                   23 Code § 3439.04(a)(1), or the value of the Transfers, for the benefit of the Estate pursuant

                                                                   24 to 11 U.S.C. § 550.

                                                                   25 / / /

                                                                   26 / / /

                                                                   27 / / /

                                                                   28 / / /
                                                                        1272832.1                                     7                                    COMPLAINT
                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19           Desc
                                                                                                Main Document    Page 8 of 12


                                                                    1                                 SECOND CLAIM FOR RELIEF
                                                                    2                          (To Avoid and Recover Transfer Pursuant
                                                                                                to 11 U.S.C. §§ 548(a)(1)(B) and 550, and
                                                                    3                        Cal. Civ. Code §§ 3439.04(a)(2) and 3439.05(a))
                                                                    4           32.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                    5 through 31, inclusive, as though fully set forth herein.

                                                                    6           33.   The Plaintiff is informed and believes and thereon alleges that the Transfers

                                                                    7 were made within four-year preceding the Petition Date.

                                                                    8           34.   The Plaintiff brings this claim under 11 U.S.C. §544(b) to avoid the Transfers

                                                                    9 on behalf of all unsecured creditors of the Debtors and their substantively consolidated

                                                                   10 bankruptcy estates.

                                                                   11           35.   The Plaintiff is informed and believes and thereon alleges that unsecured
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 creditors of one or more Debtors existed at the time of the Transfers and that the Debtors’
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 obligations to those unsecured creditors remained unpaid as of the Petition Date.

                                                                   14           36.   The Plaintiff is informed and believes and thereon alleges that the Debtors
                              Tel 714-966-1000




                                                                   15 received less than reasonably equivalent value in exchange for the Transfers.

                                                                   16           37.   The Plaintiff is informed and believes and thereon alleges that Debtors were

                                                                   17 insolvent at the time of the Transfers and/or were rendered insolvent by virtue of the

                                                                   18 Transfers.

                                                                   19           38.   The Plaintiff is informed and believes and thereon alleges that at the time of

                                                                   20 the Transfers, the Debtors were engaged or were about to engage in a business or a

                                                                   21 transaction for which the remaining assets of the Debtors were unreasonably small in

                                                                   22 relation to the business or transaction.

                                                                   23           39.   The Plaintiff is informed and believes and thereon alleges that at the time of

                                                                   24 the Transfers, the Debtors intended to incur, or believed or reasonably should have

                                                                   25 believed that they would incur, debts beyond their ability to pay as they became due.

                                                                   26           40.   By reason of the foregoing, the Transfers are avoidable, the Plaintiff is

                                                                   27 entitled to judgment setting aside the Transfers pursuant to 11 U.S.C. §§ 548(a)(1)(B),

                                                                   28
                                                                        1272832.1                                     8                                   COMPLAINT
                                                                   Case 6:20-ap-01126-MH        Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19           Desc
                                                                                                Main Document    Page 9 of 12


                                                                    1 and California Civil Code §§ 3439.04(a)(2) and 3439.05(a), or the value of the Transfers,

                                                                    2 for the benefit of the Estate pursuant to 11 U.S.C. § 550.

                                                                    3                               THIRD CLAIM FOR RELIEF
                                                                    4                     (To Preserve Transfers for the Benefit of the Estate
                                                                                                     Pursuant to 11 U.S.C. § 551)
                                                                    5

                                                                    6           41.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                    7 through 40, inclusive, as though fully set forth herein.

                                                                    8           42.   Pursuant to 11 U.S.C. §§ 548 and 550, and California Civil Code

                                                                    9 §§ 3439.04(a)(1), (a)(2) and 3439.05(a), the Transfers are avoidable.

                                                                   10           43.   Pursuant to 11 U.S.C. § 551, if the Transfers are avoided, they are

                                                                   11 automatically preserved for the benefit of the Estate.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           44.   By reason of the foregoing, the Plaintiff is entitled to judgment preserving the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 avoided Transfers for the benefit of the Estate.

                                                                   14           WHEREFORE, Plaintiff prays that this Court enter a judgment against Defendant
                              Tel 714-966-1000




                                                                   15 as follows:

                                                                   16                                  On the First Claim for Relief
                                                                   17           1.    Avoiding the Transfers pursuant to 11 U.S.C. §§ 544(b), 548(a)(1)(A), 550,

                                                                   18 and Cal. Civ. Code §§ 3439.04(a)(1), or any other applicable statutes,

                                                                   19           2.    Declaring the Transfers to be annulled and rendered void as fraudulent

                                                                   20 transfers, and for recovery of the Transfers, or the value thereof, for the benefit of the

                                                                   21 Estate;

                                                                   22                                On the Second Claim for Relief
                                                                   23           3.    Avoiding the Transfers pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550, and

                                                                   24 Cal. Civ. Code §§ 3439.04(a)(2) and 3439.05(a), or any other applicable statutes,

                                                                   25           4.    Declaring the Transfers to be annulled and rendered void as fraudulent

                                                                   26 transfers, and for recovery of the Transfers, or the value thereof, for the benefit of the

                                                                   27 Estate;

                                                                   28
                                                                        1272832.1                                     9                                   COMPLAINT
                                                                   Case 6:20-ap-01126-MH       Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19           Desc
                                                                                               Main Document   Page 10 of 12


                                                                   1                                  On the Third Claim for Relief
                                                                   2            5.   For preservation of the Transfers for the benefit of the Estate;

                                                                   3                                     On All Claims for Relief
                                                                   4            6.   For pre-judgment and post-judgment interest at the maximum legal rate;

                                                                   5            7.   For Plaintiff’s attorneys’ fees and costs; and

                                                                   6            8.   For such other and further relief as the Court deems just and proper.

                                                                   7

                                                                   8 Dated: July 13 2020                         WEILAND GOLDEN GOODRICH LLP

                                                                   9

                                                                   10                                            By: /s/ David M. Goodrich
                                                                                                                     DAVID M. GOODRICH
                                                                   11                                                Attorneys for John P. Pringle,
                                                                                                                     Chapter 7 Trustee
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1272832.1                                   10                                  COMPLAINT
          Case 6:20-ap-01126-MH                          Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19                                       Desc
                                                         Main Document   Page 11 of 12
   B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
JOHN P. PRINGLE, Chapter 7 Trustee                                                EMAD KHALIFA BOTORS, an individual,
ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
David M. Goodrich (CA State Bar No. 208675)
 dgoodrich@wgllp.com.com
Weiland Golden Goodrich LLP
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626
Telephone: 714.966-1000; Facsimile: 714.966-1002
PARTY (Check One Box Only)                                                        PARTY (Check One Box Only)
    Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
    Creditor              Other                                                      Creditor                Other
    Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

COMPLAINT:(1) TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§548(a)(1)(A) and
550, AND CAL. CIV. CODE § 3439.04(a)(1); (2) TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11 U.S.C. §§ 548(a)(1)(B) AND 550, AND CAL. CIV. CODE §§ 3439.04(a)(2) and 3439.05(a); (3) TO PRESERVE
TRANSFERS FOR THE BENEFIT OF THE ESTATE PURSUANT TO 11 U.S.C. § 551


                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

     FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
    11-Recovery of money/property - §542 turnover of property                        61 -Dischargeability- §523(a)(5 ), domestic support
    12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
    13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
    14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                        (other than domestic support)
    FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
    21-Validity, priority or extent of lien or other interest in property
                                                                                  FRBP 70 01(7) – Injunctive Relief
    FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

     FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
    41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

    FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
    51-Revocation of confirmation                                                    91 -Declaratory judgment

    FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
    6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
    62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                             Other
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                     02-Other (e.g. other actions that would have been brought in state court
                       (continued next column)                                          if unrelated to bankruptcy case)
    Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                         Demand
Other Relief Sought
Avoidance of transfer; recovery of transferred assets; injunctive relief; costs of suit including, without limitation, attorneys' fees
                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
ALS\ 2580130.1
         Case 6:20-ap-01126-MH               Doc 1 Filed 07/13/20 Entered 07/13/20 17:05:19                                 Desc
                                             Main Document   Page 12 of 12
   B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Mark Bastorous and Bernadette Shenouda            6:17-bk-20093-MH
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDGE
Central District of California                                         Riverside                          Hon. Hark Houle
                                       RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                 ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ David M. Goodrich




DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
July 13, 2020                                                          David M. Goodrich




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.




                                                                                                                    American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
ALS\ 2580130.1
